JUDGE PRYOR
delivered the opinion op the court.
In the case of Ecton v. Smith, decided in September, 1884 (6 Ky.L.R.,216), it was held that the character *654of estate held by Alice Ecton, etc., under her father’s will was a defeasible fee. At the suit of Ecton and his wife, Alice, this estate, or a part of it, was sold in a proceeding conforming to the requirements of chapter 63, General Statutes, article 6, and the lots purchased by the appellant. It is insisted that the adoption of the Code of Practice repealed the General Statutes in so far as it affected sales of contingent interest in land or of interests subject to be defeated in the event of the happening or non happening of a certain event. This court in the case of the Commonwealth v. Watts, reported in 84 Ky., expressly held that the repealing clause of the code is to be understood as repealing all acts in relation to cases that are provided for by the repealing act, and in that clause of the General Statutes in force under which this proceeding was had, there is. both a right and a remedy to enforce it, created by the statute, and while the code is intended to’ furnish the remedy, there are many rights created by it other than mere remedy. Since finding such an intermingling of rights and remedies in the code and statutes, this court holds that a remedial act found in the General Statutes is not repealed unless a remedy for the enforcement of the same right is found in the Code of Practice. This being the case, the chancellor was authorized to adjudge the sale. The trouble in this case is that no such statute referred to by appellant is found in the edition of the General Statutes of 1888, but in the statutes of 1883, the sale of contingent in*655terests is authorized, and that statute stands unrepealed.